Vinje, J.
Defendant was convicted under sec. 4601 — 7, Stats. 1919, of manufacturing for sale and selling American cheese containing more than forty per cent, moisture, which is the maximum amount permitted, by sub. (9) of sec. 4601 — 4a-, Stats. 1919. He ran a cheese factory in She-boygan county, and on June 13, 1919, the cheese in question was sent from his factory to a selling association in Plymouth known as the Federation, where a sample thereof was taken and analyzed and found to contain 41.19 per cent, moisture. Defendant upon the trial admitted that the cheese contained 41.19 per cent, moisture, but claimed that it was sent from the factory in violation of his order, and that was the issue that went to the jury, — the court instructing them that if they found it was sent from the factory contrary to defendant’s order and. without his knowledge or consent they should acquit him. This instruction was more favorable to defendant than the law permits. The admission that the cheese contained more than forty per cent, of moisture and was sent into the channels of trade was in effect a plea of guilty. So far as a manufacturer who puts into the channels of trade cheese with excess moisture is concerned, no question of intent, except that of manufacturing for sale or exchange, is involved. In the instant case there was no contention made that the cheese was not manu*489factured for sale or exchange. In such case the violation is complete when cheese containing an excess of moisture is put into the channels of trade or is offered for sale or exchange. Such manufacturer may also violate the law and subject himself to the prescribed penalty by having in his possession cheese having an excess of moisture with intent to sell or exchange the same in that condition if intent to sell in that condition is shown. But this is not such a case. Here cheese was sent from the factory into the channels of trade. When that is done by a manufacturer of cheese for sale or exchange, or when the cheese is offered "for sale or exchange, the manufacturing process must conclusively be presumed to be completed, and the statute in such cases provides for proof of no other intent than that of manufacturing for sale or exchange, which was here both admitted and proven.
As long as the manufacturing process, by whatever means accomplished, is not completed and there is no intent or offer to sell or exchange the cheese in its then condition, there is no violation of the statute. For confessedly cheese in its initial stages of manufacture must contain more than the maximum amount of moisture permitted in the finished stage. The law concerns itself only with the quantity of moisture the cheese contains when it is held with intent to sell in its then condition, or when it is offered for sale or exchange or when it is actually sold, exchanged, or put into the channels of trade.
Since the defendant was a manufacturer of cheese for sale and since he admitted an excess of moisture in the cheese'when it was sent from the factory into the channels of trade, no intent to violate the law need be proven to establish his liability. The admission of the amount of moisture in the cheese sent out for sale was tantamount to a.plea of guilty and rendered all other errors complained of immaterial.
By the Court. — Judgment affirmed.